 

Commercial-in-Confidence

--------------------------------------------------------------------------------

 

 

 

 

 

DEVELOPMENT AND CONSULTANCY SUPPORT SERVICES AGREEMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

BETWEEN

 

 

ROKE MANOR RESEARCH LIMITED

 

AND

 

 

PEAK RESOURCES INCORPORATED

 

 

 

 

 

 

 

 

 

 

Page 1 of 18

--------------------------------------------------------------------------------

 

Commercial-in-Confidence

--------------------------------------------------------------------------------

 

CONTENTS

 

 

 

1.

INTERPRETATION

2.

APPOINTMENT

3.

DUTIES OF ROKE

4.

DUTIES OF PEAK

5.

INTELLECTUAL PROPERTY

6.

TASK PLACEMENT

7.

PAYMENT TERMS

8.

LIABILITY

9.

DURATION AND TERMINATION

10.

ACCEPTANCE

11.

DELIVERY/PASSING OF TITLE AND RISK

12.

CONFIDENTIAL INFORMATION

13.

WARRANTY

14.

CONSULTANTS

15.

NOTICES

16.

ASSIGNMENT AND SUBCONTRACTING

17.

FORCE MAJEURE

18.

WAIVER

19.

PUBLICITY

20.

CHANGES

21.

SEVERABILITY

22.

ENTIRE AGREEMENT

23.

NO PARTNERSHIP, AGENCY ETC

24.

THIRD PARTIES

25.

LAW AND JURISDICTION

 

Appendix A  -  Licence Agreement

Appendix B  -

Appendix C  -  Proforma Task Form

 

 

 

 

Page 2 of 18

--------------------------------------------------------------------------------

 

Commercial-in-Confidence

--------------------------------------------------------------------------------

 

 

THIS AGREEMENT is made the 29th day of July, 2008

 

BETWEEN:

 

1.

PEAK RESOURCES INCORPORATED, incorporated in the State of Nevada, USA
(registered number E0661692005-9) and having its registered office at 5348 Las
Vegas Drive, Las Vegas, Nevada, USA 89108 and whose business office is located
at 2103 Tyrone Place, Penticton, BC Canada V2A 8Z2 (hereinafter referred to as
“PEAK”);   and

 

2.

ROKE MANOR RESEARCH LIMITED, incorporated in England and Wales (registered
number 267550) and having its registered office at Faraday House, Sir William
Siemens Square, Frimley, Camberley, England, SO51 0ZN (hereinafter referred to
as “ROKE”).

 

WHEREAS:

 

A.

ROKE is a contract research and development facility and has experience and
knowledge in development of technology and products in the field of buried
object detection technology as specified in the Technology Exploitation
Agreement dated August 7, 2008 (“Licence Agreement”) as detailed in Appendix A.




B.

PEAK has requested support from ROKE for the purpose of developing technology
and products and providing consultancy support, upon the terms and subject to
the conditions contained herein.

 

IT IS AGREED as follows:

 

1.

INTERPRETATION

 

1.1

In this Agreement (unless the context otherwise requires) the following
expressions shall have the following meanings:

 

“Associated Company” shall in relation to PEAK or ROKE mean the ultimate holding
company of such party and shall include any company which is a subsidiary of
such holding company within the meaning of Section 736 of the United Kingdom
Companies Act 1985;

 

"Background IP" means any Intellectual Property, other than Foreground IP, which
is owned or acquired by either party and is used in performing any work under
this Agreement and which is required to reconstruct, modify, use, manufacture,
exploit or maintain any Deliverables supplied under this Agreement. For the
avoidance of doubt Background IP excludes the Licensed Intellectual Property
which is subject to separate arrangement as referred to below;

 

“Change Request” shall mean a formal written request for a change to the
technical or commercial requirements of a Task and which is submitted in
accordance with the procedure outlined in Clause 20.

 

"PEAK Information" means any and all confidential data and information disclosed
to ROKE or any Consultant of ROKE by PEAK or acquired by ROKE or any Consultant
of ROKE from PEAK pursuant to or in connection with this Agreement, including,
without limitation, data and information relating to PEAK’s business, research,
development or other commercial activities;

 

“Commencement Date” means the date ROKE is authorised to proceed with an
individual Task as confirmed in writing by both parties signing the agreed Task
Form;

 

Page 3 of 18

--------------------------------------------------------------------------------

 

Commercial-in-Confidence

--------------------------------------------------------------------------------

 

 

“Confidential Information” means any information which a party obtains or
acquires in relation to the business, technology, customers, affairs, Products
or services of the other Party that is confidential and proprietary to that
other Party and is marked or otherwise communicated in writing to the receiving
party to be confidential;

 

"Consultant" means those persons appointed by ROKE who from time to time will
carry out the Services;

 

“Deliverables” mean those items to be delivered by ROKE to PEAK as detailed in
the Task Form;

 

"Duration" means the duration of this Agreement, which shall be for a period of
two (2) years from the Effective Date unless otherwise amended in writing by the
Parties;

 

"Effective Date" means the last date of signature of this Agreement;

 

"Foreground IP" means any Intellectual Property incorporated within the
Deliverables and which has been generated by either party in performing any work
under this Agreement, including without limitation any Intellectual Property as
may be specifically identified as Foreground IP in the Task Form;

 

“Labour Rate” means the agreed hourly and daily labour rate(s) as detailed in
the Task Form in Appendix B;

 

“Licenced Intellectual Property” means the Intellectual Property related to
which has been licenced to PEAK by ROKE as detailed in Appendix A;

 

“Intellectual Property” means rights in inventions, patents, rights in designs,
trade marks, service marks, database rights, copyrights (including rights in
computer software), know-how and topography rights (whether or not any of these
is registered and including any applications for registration of any such thing)
and all rights or forms of protection of a similar nature or having equivalent
or similar effect to any of these which may subsist anywhere in the world;

 

"Mine Clearing Market" shall mean the market for mine clearing applications
military or civilian;

 

“Party” means a party to this Agreement;

 

“Project Authority” shall mean the individuals within PEAK and ROKE named on the
Task Form as the point of contact for each individual Task;

 

"Services" means the provision of technical support in the form of research,
development and design activities which are to be carried out by ROKE in
accordance with this Agreement on a Task by Task basis;

 

“Task” means a defined activity agreed in writing between PEAK and ROKE, in
accordance with this Agreement and which PEAK has confirmed by purchase order;

 

“Task Form” means the agreed record of the Task in the format detailed in
Appendix C which is to be signed by both Parties; and

 

Page 4 of 18

--------------------------------------------------------------------------------

 

Commercial-in-Confidence

--------------------------------------------------------------------------------

 

 

“Task Fee” means the firm price or limit of liability (in the case of time and
materials) agreed for a particular Task.

 

1.2

The headings in this Agreement shall not affect its interpretation of this
Agreement.

 

2.

APPOINTMENT

 

PEAK hereby appoints ROKE to carry out the Services from the Effective Date in
accordance with the terms and subject to the conditions set out in this
Agreement and each Task Form and ROKE hereby accepts such appointment.

 

3.

DUTIES OF ROKE

 

3.1

ROKE shall comply with all laws and regulations in force from time to time which
relate to the Services and in performing the Services, comply with the
reasonable instructions of PEAK and the relevant Task Form.  ROKE shall exercise
all reasonable skill, care and diligence in the performance of the Services.

 

3.2

ROKE shall ensure that each Consultant employed or used in connection with this
Agreement is aware of, and complies with, its terms.

 

3.3

ROKE shall:

 

a.

promptly answer all reasonable enquiries relating to the Services received from
PEAK;

 

b.

keep PEAK fully informed of progress and provide status reports at the frequency
agreed for each Task;

 

c.

attend or be represented at meetings relating to the Tasks at the frequency
agreed for each Task;

 

d.

promptly after a request therefore, provide such help or assistance as PEAK may
reasonably require and at PEAK’s expense to register or apply to register any
Foreground IP.

 

3.4

During the term of this Agreement and without prejudice to its obligation to
perform the Services, ROKE shall notify PEAK if it considers that the continued
performance of the Services will result in a conflict of interest with its other
work or if there is an unexpected technical problem which makes it impossible to
achieve or is likely to cause a material delay to achievement of any of the
objectives of this Agreement or Task or any material increase in the cost of the
Services.

 

3.5

ROKE shall be responsible for obtaining and maintaining all necessary permits,
consents and licences required enabling ROKE to perform the Services

 

4.

DUTIES OF PEAK

 

4.1

PEAK shall give to ROKE such instructions and/or decisions as are required under
this Agreement at such a time and in such a manner as not to delay or disrupt
the performance by ROKE of the Services.

 

Page 5 of 18

--------------------------------------------------------------------------------

 

Commercial-in-Confidence

--------------------------------------------------------------------------------

 

 

4.2

PEAK shall supply to ROKE, without charge and promptly so as to avoid any delay
or disruption of the performance of ROKE's duties under this Agreement all
documents, data and other information, products, materials or components which
are in its possession or control and which are reasonably required by ROKE to
perform the Services.

 

4.3

PEAK shall promptly answer all reasonable enquiries it receives from ROKE which
relate to the Services.

 

4.4

At the reasonable request of ROKE and on being given reasons and notice of the
subject matter, PEAK shall convene meetings between the parties at mutually
convenient locations.

 

5.

INTELLECTUAL PROPERTY

 

5.1

Subject to payment by PEAK of the Task Fee in accordance with Clause 7, ROKE
hereby, as beneficial owner, assigns to PEAK and agrees to assign to PEAK, free
of all encumbrances all Foreground IP generated by it of whatever nature and
shall at PEAK’s request and expenses do all things and execute all documentation
required by PEAK to give effect to this provision.

 

5.2

ROKE agrees to advise PEAK at the earliest possible opportunity of ROKE’s
intention to use or incorporate ROKE Background IP in the performance of a Task
and shall licence such Background IP to PEAK under the terms and conditions of
the existing Licence Agreement.

 

5.3

Subject to the parties reaching agreement under Clause 5.2, ROKE agrees to grant
to PEAK a, non-transferable, non exclusive licence (with right to sublicence,
subject to the written consent of ROKE which shall not be unreasonably withheld)
for such ROKE Background IP in as far as it is required to enable use and
exploitation of all Foreground IP and shall at PEAK’s request and expenses do
all things and execute all documentation required by PEAK to give effect to this
provision.

 

5.4

PEAK hereby grants ROKE a royalty-free, non-exclusive licence (with right to
sublicence)  to use the Foreground IP referred to in Clause 5.1 for the purpose
of fulfilling its obligations under this Agreement and to use and exploit such
Foreground IP for any purpose other than any purpose in connection with Mine
Clearing Market. ROKE shall not be entitled to transfer the benefit of such
licence except to an Associated Company without the prior written consent of
PEAK.

 

5.5

In the event that ROKE identifies an opportunity for the exploitation of the
Foreground IP within Mine Clearing Market but which is not in competition with
any product or application being planned, developed or exploited by PEAK, the
parties shall enter into good faith negotiations on fair and reasonable terms
for exploitation of the Foreground IP by ROKE, provided that such terms shall be
consistent with PEAK’s then current overall marketing and product pricing
strategy.

 

5.6

Any Background IP belonging to one of the parties at the Commencement Date will
remain the sole property of that party. Any Intellectual Property generated by
one of the parties on or after the Commencement Date, other than Foreground IP
generated during the term of this Agreement, shall be the sole property of that
party.

 

Page 6 of 18

--------------------------------------------------------------------------------

 

Commercial-in-Confidence

--------------------------------------------------------------------------------

 

 

5.7

Each of the parties hereby agree that it shall not during or at any time after
the completion of the Services or the expiry or termination of this Agreement in
any way question or dispute the ownership by the other party of the other
party’s Intellectual Property referred to in Clauses 5.1 to 5.4 inclusive.

 

5.8

In carrying out the Services, it is understood that new Intellectual Property
may not necessarily be created.

 

Intellectual Property Rights Infringement

 

5.9

ROKE hereby represents and warrants that it has the right and power to enter
into this Agreement. For the avoidance of doubt ROKE’s liability in respect of
IPR infringement (whether Foreground, Background or Licenced) shall be as set
out in Clause 9 of the Licence Agreement.

 

6.

TASK PLACEMENT

 

6.1

           Prior to the provision of Services, the parties shall agree the
requirements of each Task using format of the proforma Task Form detailed in
Appendix C.

 

6.2

Upon receiving a request from PEAK, ROKE will provide a proposal for undertaking
the Task on the basis of either a firm price or time and materials, subject to
any licence terms to be negotiated pursuant to clause 5.2. The decision on
whether or not the Task will be on a firm price of time and materials basis will
be subject to the agreement of the parties and such agreement shall be set out
in the relevant Task Form.

 

6.3

Should a Task be undertaken on a:

 

(a)

firm price basis ROKE shall not be entitled to charge more for that Task than
the agreed price unless the agreed price is amended by formal Change Request in
accordance with Clause 20;




(b)

time and materials basis then the parties shall agree a limit of liability (LoL)
calculated using the agreed Labour Rates plus materials and expenses; and:

 

(a)

For a period of 12 months after completion of the Task ROKE shall maintain
records of the time spent by it in performing the Services relating to that Task
and the identity and grade of the persons that have provided such Services (the
“Services Records”). ROKE shall make the Services Records available to PEAK for
inspection at all reasonable times on request and shall, if requested, provide
copies of them to PEAK;

 

    (i)

PEAK shall be entitled to terminate a Task upon providing 30 days written notice
to ROKE, in which case PEAK shall only be obliged to pay to ROKE for the
Services performed by ROKE in relation to that Task (on the basis of the agreed
Labour Rates) up to the effective date of termination, including any commitments
entered into and unavoidable;

 

    (ii)

where PEAK requests estimates to be provided on the Task Form, ROKE shall advise
PEAK of its estimate of the costs of the Services for the remainder of the Task,
such estimates to be provided within 5 business days of any request;

 

Page 7 of 18

--------------------------------------------------------------------------------

 

Commercial-in-Confidence

--------------------------------------------------------------------------------

 

 

6.4

Except as otherwise agreed for a particular Task, ROKE shall not contract for
services or materials from third parties without PEAK’s consent which shall not
be unreasonably withheld.

 

6.5

Upon agreement of the Task the parties shall sign the agreed Task Form and if
required for billing reference purposes only PEAK shall provide a Purchase Order
to ROKE, making reference to this Agreement. The parties agree that any standard
terms and conditions stated on the Purchase Order shall not apply to Services
provided under this Agreement.

 

6.6

Unless otherwise agreed by the parties all sums quoted and paid shall be
exclusive of all taxes and duties whatsoever. Value Added Tax at the applicable
rate will be added to each sum and shall be payable by PEAK.

 

7.

PAYMENT TERMS

 

7.1

Subject to the agreement of the price as detailed in Clause 6 above, PEAK agrees
to pay ROKE on the basis of either:-

 

            a.

                Time and materials at the Labour Rate (plus other costs) per day
or part thereof set out in the Task Form.

            b.

                A firm price.

 

7.2

ROKE shall render its invoices as follows:-

 

            a.

                monthly in arrears for Services provided on a time and materials
basis; or

            b.

                on completion or in accordance with a milestone payments plan
for Services provided on a firm price basis;

 

7.3

The payment terms applicable to each Task are to be advised in the Task Form.

 

7.4

Where Services are provided on a time and materials basis, each invoice for
those Services shall itemise the Services covered by that invoice, the time
spent in providing such Services and the identity of the persons that provided
such Services.

 

7.5

PEAK shall pay ROKE all sums due within the payment period as stated in the Task
Form.

 

7.6

Any sum due which has not been paid within the period stated in Clause 7.4 shall
bear interest a rate of 8% per annum over the base lending rate of National
Westminster Bank plc from time to time in force for the United Kingdom from the
due date for payment to the actual date of payment.

 

8.

LIABILITY

 

8.1

Each party indemnifies the other for direct physical injury or death to the
extent that it is shown to have been caused by the negligence of that party or
its employees in connection with the performance of this Agreement.

 

Page 8 of 18

--------------------------------------------------------------------------------

 

Commercial-in-Confidence

--------------------------------------------------------------------------------

 

 

8.2

Each Party will indemnify the other for direct damage to property to the extent
that it is shown to have been caused by the negligence of one party or its
employees in connection with the performance of this Agreement. Each party’s
total liability under this sub-clause shall by limited to £500,000 (five hundred
thousand pounds sterling) for any one event or series of connected events.

 

8.3

Neither Party shall be liable for any claim, whether arising in contract, tort
(including negligence) or otherwise, for loss of profits, business, goodwill or
income, or for any consequential, special or indirect loss or damage suffered or
incurred by the other Party or any third party.

 

8.4

Subject as otherwise stated in this clause 8 neither Party’s liability to the
other under or in connection with this Agreement (whether arising in contract,
tort negligence, breach of duty or otherwise) shall:-

 

a.

    in the case of the liability of ROKE exceed the Task Fee paid to ROKE; or

 

b.

    in the case of the liability of PEAK exceed the Task Fee due and payable,

 

for the Task in relation to which the liability was incurred.  The limitation in
this clause 8.4 shall not apply to any breach by ROKE of clauses 5.9 and 5.10.

 

8.5

ROKE shall have no liability to PEAK for any loss, damage, costs, expenses or
other claims for compensation arising from any PEAK information or instructions
supplied by PEAK or its subcontractors, contractors, suppliers or agents which
are incomplete, incorrect, inaccurate, illegible, out of sequence or in the
wrong form, or arising from their late arrival or non-arrival, or any other
fault of PEAK.

 

8.6

Notwithstanding anything to the contrary in this Agreement, nothing in this
Agreement shall exclude, restrict or limit either party's liability for fraud or
for any other liability that may not be excluded or limited by law.

 

9.

DURATION AND TERMINATION

 

9.1

Subject to the provisions of this Clause 9, this Agreement shall commence on the
Effective Date and shall then continue in full force and effect for the Duration
or until otherwise terminated in accordance with its terms.

 

9.2

Either party (“Initiating Party”) may terminate this Agreement immediately by
giving notice in writing to the other party (“Breaching Party”) at any time
after the occurrence of any of the events specified in Clause 9.3 in relation to
the Breaching Party.

 

9.3

The events are:

 

a.

  a material breach by the Breaching Party of any of its obligations under this
Agreement which (if the breach is capable of remedy) the Breaching Party has
failed to remedy within 30 days after receipt of notice in writing from the
Initiating Party giving particulars of the breach and requiring the Breaching
Party to do so Provided that if such breach is incapable of remedy within such
30 day period and the Breaching Party is diligently proceeding to remedy the
default by taking active,  effective and continuing steps to do so, the
Initiating Party shall not be entitled to terminated if the default is in fact
remedied within a reasonable time;

 

Page 9 of 18

--------------------------------------------------------------------------------

 

Commercial-in-Confidence

--------------------------------------------------------------------------------

 

 

b.

   the passing by the Breaching Party of a resolution for its winding-up or the
making by a court of competent jurisdiction of an order for the winding-up of
the Breaching Party or the dissolution of the Breaching Party;

 

c.

   the making of an administration order in relation to the Breaching Party or
the appointment of a receiver over, or the taking possession or sale by an
encumbrancer of, any of the Breaching Party's assets; or

 

d.

   the Breaching Party making an arrangement or composition with its creditors
generally or making an application to a court of competent jurisdiction for
protection from its creditors generally.

 

9.4

ROKE shall terminate this Agreement should PEAK fail to make payment in the
payment period as specified under the Task Form.

 

9.5

Save as provided in Clause 9.6, all rights and obligations of the parties shall
cease to have effect immediately upon termination of this Agreement except that
termination shall not affect:

 

a.

the accrued rights and obligations of the parties at the date of termination;
and

 

b.

the continued existence and validity of the rights and obligations of the
parties under those Clauses which are expressed to survive termination and any
provisions of this Agreement necessary for the interpretation or enforcement of
this Agreement

 

9.6

If at the time this Agreement is terminated there remains any uncompleted Tasks,
then this Agreement shall be regarded as remaining in force for the purpose of
completion of the Task provided that this Clause 9.6 shall not apply in the
event that the Agreement is terminated in accordance with Clause 9.3 and 9.4.

 

9.7

Where this Agreement is terminated by ROKE pursuant to Clause 9.2 or 9.4 all
licences granted by ROKE pursuant to the Licence Agreement (including those
granted in respect of Tasks completed prior to the date of termination in
respect of which ROKE has received payment of the Task Fee in full) shall remain
in place unless terminated in accordance with the Licence Agreement.   

 

10.

ACCEPTANCE

 

10.1

The Deliverables are as set out in the agreed Task Form.

 

10.2

PEAK must accept or reject the Deliverables within the acceptance period agreed
between the parties and set out in the agreed Task Form.  In the event that ROKE
receives no such notification of acceptance or rejection within the time
specified PEAK shall be deemed to have accepted the Deliverables.   PEAK may
only reject any Deliverable on showing reasonable cause.  

 

10.3

In the event of rejection ROKE will re-work or replace the rejected Deliverable
and re-deliver within thirty (30) working days of receipt of notice of
rejection, or such longer period as agreed between the Parties.  If such re-work
or replacement is required, the date for delivery of any subsequent Deliverables
will be extended by the appropriate period.  

 

10.4

PEAK’s acceptance of any of the Deliverables does not affect its rights under
Clause 13.3 below.

 

Page 10 of 18

--------------------------------------------------------------------------------

 

Commercial-in-Confidence

--------------------------------------------------------------------------------

 

 

10.5

 ROKE shall complete and deliver the Deliverables by the Milestone dates set out
in the Task Form or as soon thereafter as reasonably possible.

 

11.

DELIVERY/PASSING OF TITLE AND RISK

 

11.1

ROKE shall prepare and deliver the Deliverables agreed for each Task to PEAK at
the times and to the address detailed in the Task Form.

 

11.2

Title to all Foreground IP shall pass to PEAK upon complete payment of the Task
Fee in accordance with Clause 7.  ROKE warrants to PEAK that it has and will
deliver good title to all such Foreground IP, free from any claim, lien, pledge,
mortgage, security interest, or other encumbrances, including, but not by way of
limitation, those arising out of the performance of the work.

 

11.3

With respect to the Deliverables, the risk of physical loss or damage shall be
borne by ROKE up to the time of delivery into PEAK custody in accordance with
this Clause.  After such delivery, PEAK shall bear the risk of loss or damage.

 

12.

CONFIDENTIAL INFORMATION

 

12.1

Each party undertakes that it shall keep confidential the Confidential
Information and will use the same solely in pursuance of this Agreement as set
out in the Non Disclosure Agreement dated [           ].

 

13.

WARRANTY

 

13.1

ROKE shall reasonably represent and warrant on a task by task basis to PEAK that
subject always to the provisions in Clause 5.10 to the best of its knowledge and
belief at the Commencement Date that it has not been notified of any claims,
disputes or proceedings pending which may affect the sale of any Foreground
Deliverable by ROKE to PEAK hereunder or the future use of or rights in such
Deliverables providing always that such representation and warranty by ROKE
shall not extend to any part of the Deliverable provided to ROKE by or on behalf
of PEAK for the purposes of the Task.  Both parties agree to promptly notify
each other if any such claim, dispute or proceeding should arise.  

 

13.2

PEAK acknowledges and agrees that once accepted by PEAK in accordance with
Clause 10.2 hereof the Deliverables shall be deemed by PEAK to conform to the
agreed Specification of the Deliverables as detailed in the Task Form unless
ROKE receives written notice from PEAK that a Deliverable is accepted subject to
any non-compliance with its Specification detailed in the notice, subject always
to the provisions in Clause 13.3.

 

13.3

If the parties agree that a warranty obligation is applicable to a particular
Task, ROKE represents and warrants that if PEAK notifies it of any error in a
Deliverable within the warranty period detailed in the Task Form, which shall
commence after acceptance by PEAK of that Deliverable pursuant to Clause 10.2
above, ROKE shall correct by repair, replacement, patch, new release or
otherwise that part of the Deliverables which caused or contains the error
PROVIDED THAT such non-compliance has not been caused by any modification,
variation or addition to the Deliverables not performed by ROKE or caused by the
incorrect use, abuse or corruption of the Deliverables or by use of the
Deliverables on equipment or in an environment with which it is incompatible or
caused by any material, component, advice or specification supplied to ROKE by
or on behalf of PEAK for incorporation into the Deliverables. The liability for
costs incurred by ROKE in undertaking corrective action shall be borne by ROKE.

 

Page 11 of 18

--------------------------------------------------------------------------------

 

Commercial-in-Confidence

--------------------------------------------------------------------------------

 

 

13.4

Subject to the foregoing all conditions, warranties, terms and undertakings
express or implied by Statute or otherwise in respect of the Deliverables are
hereby excluded.

 

14.

CONSULTANTS

 

14.1

Each party agrees that during the period of this Agreement and for a further
twelve months thereafter, that neither party shall solicit the employment of any
of the other party’s staff that has been associated with this Agreement without
the other party’s prior written agreement.

 

14.2

Each party agrees that if it employs or otherwise engages any person contrary to
Clause 14.1, then it shall be liable to the other party for liquidated damages
in an amount equal to such person’s annual salary at the time of leaving the
employment of the other party.

 

15.

NOTICES

 

Any notice, consent, demand or request required or permitted by this Agreement
shall be made in writing and shall be deemed to have been given when, in the
first instance, it is transmitted by facsimile and confirmed as received by
addressee, when personally delivered, or two days following its deposit in the
mail, postage prepaid, either registered or recorded delivery, and addressed as
follows:-

 

If to ROKE:

 

Roke Manor Research Limited,

Roke Manor,

Romsey,

Hampshire.

SO51 0ZN

 

Tel:  01794 833366

Fax:  01794 833589

 

Marked for the attention of James Page, Principal Commercial Manager.

 

If to PEAK:

 

Peak Resources Inc.

2103 Tyrone Place

Penticton, BC Canada

V2A 8Z2

 

Tel:  250 490 3378

Fax:  250 493 3366

 

Marked for the attention of Larry Olson, President [                 ].

 

16.

ASSIGNMENT AND SUBCONTRACTING

 

Page 12 of 18

--------------------------------------------------------------------------------

 

Commercial-in-Confidence

--------------------------------------------------------------------------------

 

 

16.1

Save as otherwise provided herein, neither Party shall assign, charge or
otherwise deal with or dispose in any way of its rights or obligations hereunder
without the prior written consent of the other Party save that the PEAK may
assign its right to an Associated Company provided that it shall notify ROKE of
such assignment and on request by ROKE (acting reasonably) PEAK shall procure
that the Associated Company complies with its obligations to ROKE and guarantees
such obligations to ROKE. ROKE may without the prior written consent of the PEAK
assign, charge or otherwise deal with or dispose of its rights and obligations
(whether for the purpose of corporate reconstruction, reorganisation, merger or
analogous proceeding or otherwise) to any Associated Company of ROKE.

 

16.2

Except as otherwise agreed for a particular Task, ROKE shall not subcontract any
of the Services without the prior written consent of PEAK which shall not be
unreasonably withheld.

 

17.

FORCE MAJEURE

 

In the event that ROKE or PEAK are delayed or impeded in the performance of any
of their obligations hereunder by any industrial dispute or by any other cause
beyond their reasonable control (each being a “Force Majeure Event”) they shall
be entitled to such extension of time as may be reasonable in all the
circumstances.

 

18.

WAIVER

 

No exercise or failure to exercise or any delay in exercising any right power or
remedy vested in any party under or pursuant to this Agreement shall constitute
a waiver by that party of that or any other right power or remedy.

 

19.

PUBLICITY

 

Except to the extent required by law, a regulation of a stock exchange or the
Panel on Takeovers and Mergers, publicity or advertising relating to this
Agreement may be released by any of the parties only with the prior written
approval of the other parties.

 

20.

CHANGES

 

20.1

The identification of the need for a change to the requirements of any Task
placed under this Agreement may come from PEAK or ROKE. The ultimate
responsibility for the requirements rests with the PEAK Project Authority;
therefore any Change Request must be sanctioned and approved by the PEAK Project
Authority before it can be communicated to the Project Authority at ROKE.

 

20.2

The following sequence of events describes the change life cycle:

 

20.2.1

Where the identification of the need for a change is made by PEAK:

 

(a)

the PEAK Project Authority completes and signs a Change Request form.  The key
items of information required are:

 

Unique Number, date raised, Title, technical detail of change requested, date
response required from ROKE, date by which implementation of change is required.

 

Page 13 of 18

--------------------------------------------------------------------------------

 

Commercial-in-Confidence

--------------------------------------------------------------------------------

 

 

(b)

the signed Change Request form is sent to the ROKE Project Authority. Any
technical discussion will take place between these two people.

 

(c)

ROKE will make all reasonable endeavours to respond to a PEAK Change Request
within the time requested by PEAK Project Authority. The response will be
either:-

 

(i)

a formal fixed price offer or time and materials quotation, including time scale
implications and proposed amendment to the agreed Task Form; or

 

(ii)

a rejection of the requested change with explanation for the reasons.

 

20.2.2

Where the identification of the need for a change is made by ROKE, the ROKE
Project Authority completes and signs a Change Request, which shall include a
formal fixed price offer or time and materials quotation, including time scale
implications and proposed amendment to the agreed Task Form. The signed Change
Request is sent to the PEAK Project Authority.

 

20.2.4

The PEAK Project Authority will then decide to either:

 

(a)

reject the offer in which case ROKE Project Authority will be informed
immediately, the Change Request will not be approved and the Task will not
change, or

(b)

accept the offer in which case the PEAK Project Authority will approve the
Change Request and the Task will change accordingly.

 

20.2.5

PEAK will make all reasonable endeavours to send a formal amendment to the Task
Form to ROKE within 2 weeks of acceptance of the Change Request by the PEAK
Project Authority.  

 

20.2.6

Upon receipt of the acceptance from PEAK, ROKE will proceed with the agreed
change.

 

20.3

      Where PEAK makes a Change Request to include a requirement for project
documentation with the scope of Deliverables for a Task, the ROKE Project
Authority shall not unreasonably withhold or delay approval for the relevant
Change Request, subject to PEAK meeting the reasonable costs of the production
of such project documentation.

 

21.

CHANGE OF NAME

 

Where PEAK changes its legal name to Mine Clearing Corporation, this Agreement
shall automatically incorporate the change.  For the avoidance of doubt all
rights and obligations of PEAK shall pass onto Mine Clearing Corporation upon
the change of name.

 

21.

SEVERABILITY

 

Notwithstanding that the whole or any provision of this Agreement may prove to
be illegal or unenforceable the other provisions of this Agreement and the
remainder of the provision in question shall remain in full force and effect.

 

Page 14 of 18

--------------------------------------------------------------------------------

 

Commercial-in-Confidence

--------------------------------------------------------------------------------

 

 

22.

ENTIRE AGREEMENT

 

Except for any prior agreements entered into for the Licenced Intellectual
Property, this Agreement supersedes all prior agreements, arrangements and
understandings between the parties (whether written or oral) and constitutes the
entire agreement between the parties relating to the subject matter hereof
provided that nothing in this Clause shall exclude any liability for fraudulent
misrepresentation. No addition to or modification of any provision of this
Agreement shall be binding upon the parties unless made in writing and signed by
a duly authorised representative of each of the parties.

 

23.

NO PARTNERSHIP, AGENCY, ETC.

 

Nothing in this Agreement shall constitute or shall be deemed to constitute a
partnership or shall be deemed to constitute one party as the agent of the other
for any purpose whatsoever or any other relationship and save as specifically
set out herein neither party shall have any authority or power to bind the other
or to contract in the name of or create a liability against the other in any way
or for any purpose.

 

24.

THIRD PARTIES

 

A person who is not a party to this Agreement has no rights, express or implied
under the Contracts (Rights of Third Parties) Act 1999 to enforce any term of
this Agreement.

 

25.

LAW AND JURISDICTION

 

This Agreement shall be governed by and the rights and obligations of the
parties shall be construed in accordance with the laws of England and the
parties hereby irrevocably submit to the exclusive jurisdiction of the English
Courts.

 

 

 

EXECUTED by the parties

 

 

Signed for and behalf of

ROKE MANOR RESEARCH LIMITED

Signed for and on behalf of

PEAK RESOURCES INCORPORATED

Signed: /s/ James R. Page

Signed: /s/ Larry Olson

Name:  JAMES R. PAGE

Name:  Larry Olson

Title:    Principal Commercial Manager

Title:   President

Date:    August 7, 2008

Date:    July 29, 2008

 

 

Page 15 of 18

--------------------------------------------------------------------------------

 

Commercial-in-Confidence

--------------------------------------------------------------------------------

 

APPENDIX A

 

TECHNOLOGY EXPLOITATION AGREEMENT

 

(see exhibit 10.7 Technology Exploitation Agreement (Cold Sky) and Exhibit 10.8
Technology Exploitation Agreement (fig 8)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 16 of 18

--------------------------------------------------------------------------------

 

Commercial-in-Confidence

--------------------------------------------------------------------------------

 

APPENDIX B

 

PROFORMA TASK FORM

 

1.

Statement of Work:

 

The Services:

 

Scope of Work/ Technical Specification:

Work will be undertaken in accordance with ROKE Technical Proposal ……… dated …….

Effective Date of Task:

Upon receipt of…………..

Commencement Date:

Upon Effective Date.

Payment Terms:

 

Timescale/Programme Plan:

 

ROKE Deliverables:

 

PEAK Deliverables and dependencies:

 

Warranty Period:

 

Delivery Address:

 

 

2.

Financial:

 

a)  Time and Materials

 

Number of Days Estimated

………… days at Rate  a)   £

………… days at Rate  b)   £

………… days at Rate  c)   £

………… days at Rate  d)   £

Other Costs:

£   (  ) excluding VAT.

Limit of Liability:

£   (  ) excluding VAT.




b) Firm Price

£   (  ) excluding VAT.

Payment Terms:

*On completion/Milestone Payments Plan

   

Milestone Payments Plan

Milestone

Description

Value

 

M1

     

M2

     

ETC

   

* Delete as appropriate

 

Commencement of the above Task is hereby authorised.

 

Page 17 of 18

--------------------------------------------------------------------------------

 

Commercial-in-Confidence

--------------------------------------------------------------------------------

 

 

 

Signed for and behalf of

ROKE MANOR RESEARCH LIMITED

Signed for and on behalf of

PEAK RESOURCES INCORPORATED

Signed: …………………………..

Signed: …………………………..

Name:  …………………………..

Name:  …………………………..

Title:    …………………………..

Title:   …………………………..

Date:    ………………………….

Date:    ………………………….

 

 

 

 

 

 

 

 

 

 

 

 

Page 18 of 18

 